                        UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF LOUISIANA

KENNETH PETERS                                                    CIVIL ACTION

VERSUS                                                        NUMBER: 19-2473

JEFFERSON PARISH CORRECTION CENTER                               SECTION: “J”(5)



                                           ORDER

      The Court, having considered the complaint, the record, the applicable law, the

Magistrate Judge’s Report and Recommendation, and the failure of Plaintiff to file

any objections to the Magistrate Judge’s Report and Recommendation, hereby

approves the Magistrate Judge’s Report and Recommendation and adopts it as its

opinion herein.

      Accordingly,

      IT IS ORDERED that Plaintiff’s claims are dismissed with prejudice pursuant

to 28 U.S.C. §1915(e)(2)(B)(i) and (ii).

      New Orleans, Louisiana, this 28th day of May, 2019.




                                                    CARL J. BARBIER
                                             UNITED STATES DISTRICT JUDGE
